[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14853         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 30, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A098-721-634


YURY MABEL ARCHAGA-PONCE,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 30, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Yury Mabel Archaga-Ponce, a native and citizen of Honduras, seeks review

of the Board of Immigration Appeals’s (“BIA”) final order dismissing her appeal

of the Immigration Judge’s (“IJ”) denial of withholding of removal. The BIA

determined that Archaga-Ponce was not eligible for withholding of removal

because she failed to demonstrate a nexus between any harm that she suffered or

might suffer and a statutorily protected ground. Because substantial evidence

supports that determination, we deny Archaga-Ponce’s petition.

      Where the BIA issues its own opinion, we review only that opinion, except

to the extent that the BIA expressly adopts the IJ’s reasoning. Kazemzadeh v. U.S.

Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). We review the BIA’s

conclusions of law de novo and its findings of fact for substantial evidence. Id.

Under substantial evidence review, we consider “‘the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.’” Id. at 1351 (quoting Adefemi v. Ashcroft, 386 F.3d 1022,

1027 (11th Cir. 2004) (en banc)). Therefore, we will reverse the agency’s findings

only if the evidence compels us to do so. Id.

      “To obtain withholding of removal, an applicant must establish that her ‘life

or freedom would be threatened in [her country of removal] because of [her] race,

religion, nationality, membership in a particular social group, or political

                                          2
opinion.’” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006) (second

alteration in original) (quoting 8 U.S.C. § 1231(b)(3)(A)). An applicant may

satisfy her burden of proof in either of two ways: (1) by establishing past

persecution in her country based on a protected ground; or (2) by establishing that

it is more likely than not that she would be persecuted on account of a protected

ground upon removal to that country. Id. A “particular social group” refers to

persons who share a common, immutable characteristic “that the members of the

group either cannot change, or should not be required to change because it is

fundamental to their individual identities or consciences.” Castillo-Arias v. U.S.

Att’y Gen., 446 F.3d 1190, 1193, 1196 (11th Cir. 2006) (internal quotation marks

omitted) (discussing and adopting the BIA’s definition of “particular social

group”).

       Archaga-Ponce is a victim of domestic violence, and she claims that she and

victims like her constitute a particular social group. She argues membership in

this social group, in turn, establishes the required nexus between the harm she

suffered or might suffer and a statutorily protected ground, such that withholding

of removal is appropriate.1 Based on our review of the record and the parties’


       1
          On appeal, Archaga-Ponce does not contest the BIA’s conclusion that her application
for asylum was time-barred, nor she does dispute the denial of Convention Against Torture relief;
therefore, she has abandoned those claims. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1173

                                               3
briefs, we agree with the BIA’s determination to the contrary and conclude that

substantial evidence supported its order dismissing Archaga-Ponce’s appeal.

Accordingly, we deny her petition for review.

       PETITION DENIED.




(11th Cir. 2008). Even if Archaga-Ponce had preserved her asylum claim, we lack jurisdiction to
review the BIA’s conclusion that her untimely application for asylum was not excused. See
Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007).
        Additionally, although Archaga-Ponce focuses primarily on the IJ’s adverse credibility
determination in her brief, we decline to review that finding because the BIA did not review it.
See Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (stating that this Court reviews only the
BIA’s findings and conclusions except those expressly adopted from the IJ’s order). Similarly,
we decline to address Archaga-Ponce’s claim that she was harmed on account of her political
opinion because she did not raised it before the IJ. See Galindo-Del Valle v. Att’y Gen., 213 F.3d
594, 599 (11th Cir. 2000) (per curiam), superseded on other grounds by statute as stated in,
Balogun v. U.S. Att’y Gen., 425 F.3d 1356, 1359 (11th Cir. 2005); see also In re R-S-H, 23 I. &
N. Dec. 629, 638 (B.I.A. 2003) (holding an alien “waived his opportunity to pursue [an] issue on
appeal” by not raising the issue at the hearing before the IJ).
        Finally, we will not address Archaga-Ponce’s claim that the immigration proceedings
violated her right to due process, or her passing statement that her brother was killed in the
United States and that his killers are now in Honduras, because these assertions are devoid of any
argument and, as such, are insufficient to be considered on appeal. See Lapaix v. U.S. Att’y Gen.,
605 F.3d 1138, 1145 (11th Cir. 2010) (per curiam).


                                                4